DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1, 8, and 15, the closest prior art does not teach or suggest the claimed invention having “for each training iteration in a series of training iterations and for each training sample in the group of training samples, calculating, for each node in the plurality of nodes Xi,j, a feature map xi,j, wherein xi,j is based on a convolution operation performed on a down-sampling of an output from Xi-1,j when j=0, and wherein xi,j is based on a convolution operation performed on an up-sampling operation of an output from Xi+1,j-1 when j>0 and predicting a segmentation of a test image using the trained aggregate U-Net, wherein the predicted segmentation indicates a location of the at least two segments within the image corresponding to the at least two categories”, and a combination of other limitations thereof as recited in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VAN D HUYNH/Primary Examiner, Art Unit 2665